 1 QUINN EMANUEL URQUHART & SULLIVAN, LLP
   Brian C. Cannon (Cal. Bar No. 193071)
 2 briancannon@quinnemanuel.com
   Bingxue (Allison) Que (Cal. Bar No. 324044)
 3 allisonque@quinnemanuel.com
   555 Twin Dolphin Drive, 5th Floor
 4 Redwood Shores, California 94065-2129
   (650) 801-5055
 5
   Eric C. Stops (admitted pro hac vice)
 6 ericstops@quinnemanuel.com
   F. Dominic Cerrito (admitted pro hac vice)
 7 nickcerrito@quinnemanuel.com
   Angus Chen, Ph. D. (admitted pro hac vice)
 8 anguschen@quinnemanuel.com
   Brian P. Biddinger (Cal. Bar No. 224604)
 9 brianbiddinger@quinnemanuel.com
   Krista M. Rycroft (admitted pro hac vice)
10 kristarycroft@quinnemanuel.com
   Catherine T. Mattes (admitted pro hac vice)
11 catherinemattes@quinnemanuel.com
   Brian J. Forsatz, Ph.D. (admitted pro hac vice)
12 brianforsatz@quinnemanuel.com
   51 Madison Avenue, 22nd Floor
13 New York, NY 10010
   (212) 849-7120
14
   Nathan Sun (Cal. Bar No. 284782)
15 nathansun@quinnemanuel.com
   50 California Street, 22nd Floor
16 San Francisco, CA 94111
   (415) 875-6600
17
   Attorneys for Plaintiffs AbCellera Biologics Inc.
18 and The University of British Columbia
19
                            UNITED STATES DISTRICT COURT
20                         NORTHERN DISTRICT OF CALIFORNIA
                                  SAN JOSE DIVISION
21
   ABCELLERA BIOLOGICS INC. AND THE                Case No. 5:20-cv-08626-LHK-VKD
22 UNIVERSITY OF BRITISH COLUMBIA,                 (consolidated)

23                     Plaintiffs,                 PLAINTIFFS’ NOTICE OF MOTION
                                                   AND MOTION TO DISMISS AND
24        v.                                       STRIKE CERTAIN AFFIRMATIVE
                                                   DEFENSES AND COUNTERCLAIMS
25 BERKELEY LIGHTS, INC.,                          FROM DEFENDANT’S ANSWER AND
                                                   SECOND AMENDED COUNTERCLAIMS
26                     Defendant.
                                                   Date: December 2, 2021
27                                                 Time: 1:30 pm
                                                   Place: Courtroom 8, 4th floor
28                                                 Judge: Hon. Lucy H. Koh

                                                                        Case No. 5:20-cv-08626-LHK-VKD
                 PLAINTIFFS’ MOTION TO DISMISS AFFIRMATIVE DEFENSES AND SECOND AMENDED COUNTERCLAIMS
 1 TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:

 2          Please take notice that, on December 2, 2021 at 1:30 pm the undersigned will appear before

 3 the Honorable Lucy H. Koh of the United States District Court for the Northern District of California

 4 at the San Jose Courthouse, Courtroom 8, 4th Floor, 280 South 1st Street, San Jose, CA 95113, and

 5 will and hereby do move on behalf of Plaintiffs AbCellera Biologics Inc. and The University of

 6 British Columbia (collectively, “Plaintiffs” or “AbCellera”) pursuant to Federal Rules of Civil

 7 Procedure 12(b)(6) and 12(f) for an order dismissing and striking the inequitable conduct

 8 counterclaims and affirmative defenses set forth in Defendant Berkeley Lights, Inc.’s (“Defendant”

 9 or “BL”) Answer and Second Amended Counterclaims (Dkt. 751, Eighth Affirmative Defense and

10 Counterclaim Count III) with prejudice.

11          This motion is based on this Notice of Motion and Motion, the attached Memorandum of

12 Points and Authorities, the pleadings and other papers on file in this action, any oral argument, and

13 any other evidence that the Court may consider.

14                                        ISSUE PRESENTED
15          Whether BL has (1) failed to adequately plead its inequitable conduct claims, thus

16 warranting dismissal of the inequitable conduct counterclaims and affirmative defenses set forth in

17 BL’s Answer and Second Amended Counterclaims (Dkt. 75) pursuant to Fed. R. Civ. P. 12(b)(6)

18 and 12(f) and (2) whether BL’s assertion of new grounds of inequitable conduct violate this Court’s
19 July 1, 2021 Order and Fed. R. Civ. P. 15.

20                                       RELIEF REQUESTED
21          AbCellera requests that the Court dismiss with prejudice and strike the Eighth Affirmative

22 Defense and Counterclaim Count III set forth in BL’s Answer and Second Amended Counterclaims

23 (Dkt. 75) and the new grounds of inequitable conduct asserted therein.

24

25

26
        1
          Because BL’s Answer and Second Amended Counterclaims submitted in 5:20-cv-08626-
27 LHK-VKD, Dkt. 73 is substantively identical to the Answer and Second Amended Counterclaims

28 it submitted in 5:20-cv-08627-LHK-VKD, Dkt. 75, for purposes of this Motion all citations to “Dkt.
   __” will be to the docket entries in Case No. 5:20-cv-08627-LHK-VKD unless otherwise noted.
                                                       -2-                  Case No. 5:20-cv-08626-LHK-VKD
                     PLAINTIFFS’ MOTION TO DISMISS AFFIRMATIVE DEFENSES AND SECOND AMENDED COUNTERCLAIMS
 1 DATED: August 5, 2021               Respectfully submitted,

 2                                      By /s/ Brian C. Cannon
 3                                        Brian C. Cannon

 4                                        Attorneys for Plaintiffs AbCellera Biologics Inc. and
                                          The University of British Columbia
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28

                                                   -3-                  Case No. 5:20-cv-08626-LHK-VKD
                 PLAINTIFFS’ MOTION TO DISMISS AFFIRMATIVE DEFENSES AND SECOND AMENDED COUNTERCLAIMS
 1                                                        TABLE OF CONTENTS
                                                                                                                                                Page
 2

 3 INTRODUCTION..............................................................................................................................1

 4 BACKGROUND................................................................................................................................2

 5 LEGAL STANDARD ........................................................................................................................3

 6 ARGUMENT .....................................................................................................................................4

 7 I.           BL’S NEW GROUNDS OF INEQUITABLE CONDUCT VIOLATE THIS
                COURT’S ORDER AND FED. R. CIV. P. 15 ......................................................................5
 8
     II.        BL FAILS TO ADEQUATELY PLEAD ANY INEQUITABLE CONDUCT
 9              CLAIMS.................................................................................................................................6

10              A.         BL Fails To Plead With The Requisite Particularity That The ’812 Patent
                           Family Is Unenforceable Based On The Alleged Withholding Of Yasuda,
11                         Nassef, Gómez-Sjöberg, And Lee..............................................................................7

12                         1.         BL Fails To Adequately Plead The “Who” Requirement ..............................7

13                         2.         BL Fails To Adequately Plead The “How”/“Why” Requirement..................9

14                         3.         BL Fails To Adequately Plead Intent .............................................................9

15              B.         BL Fails To Plead With The Requisite Particularity That The ’812 Patent
                           Family Is Unenforceable Based On The Alleged Withholding Of Daridon ............11
16
                           1.         BL Fails To Adequately Plead The “Who” Requirement ............................11
17
                           2.         BL Fails To Adequately Plead The “How”/“Why” Requirement................12
18
                           3.         BL Fails To Adequately Plead Intent ...........................................................12
19
                C.         BL Fails To Plead With The Requisite Particularity That The ’812 Patent
20                         Family Is Unenforceable Based On The Alleged Withholding Of Several
                           Love References .......................................................................................................14
21
                           1.         BL Fails To Adequately Plead The “Who” Requirement ............................14
22
                           2.         BL Fails To Adequately Plead Intent ...........................................................15
23
                D.         BL Fails To Plead With The Requisite Particularity That The ’408 Patent
24                         Family Is Unenforceable Based On The Alleged Withholding Of Balagadde ........16

25                         1.         BL Fails To Adequately Plead The “Who” Requirement ............................16

26                         2.         BL Fails to Adequately Plead The “What” Requirement ............................17

27                         3.         BL Fails To Adequately Plead The “How”/“Why” Requirement................17

28                         4.         BL Fails To Adequately Plead Intent ...........................................................17

                                                               -i-                  Case No. 5:20-cv-08626-LHK-VKD
                             PLAINTIFFS’ MOTION TO DISMISS AFFIRMATIVE DEFENSES AND SECOND AMENDED COUNTERCLAIMS
 1               E.        BL Fails To Plead With The Requisite Particularity That The ’408 Patent
                           Family Is Unenforceable Based On Alleged Misrepresentations Concerning
 2                         Daridon.....................................................................................................................18

 3                         1.         BL Fails To Adequately Plead The “Who” Requirement ............................18

 4                         2.         BL Fails To Adequately Plead The “How”/“Why” Requirement................19

 5                         3.         BL Fails To Adequately Plead Intent ...........................................................20

 6               F.        BL Fails To Plead With The Requisite Particularity That Several Patents In
                           The ’408 Patent Family Are Unenforceable Based On Alleged Withholding
 7                         of the ’812 Patent Family and Hansen 2010 ............................................................21

 8                         1.         BL Fails To Adequately Plead The “Who” Requirement ............................21

 9                         2.         BL Fails To Adequately Plead The “What” Requirement ...........................22

10                         3.         BL Fails To Adequately Plead The “How”/“Why” Requirement................22

11                         4.         BL Fails To Adequately Plead Intent ...........................................................23

12 CONCLUSION ................................................................................................................................24

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28

                                                               -ii-                 Case No. 5:20-cv-08626-LHK-VKD
                             PLAINTIFFS’ MOTION TO DISMISS AFFIRMATIVE DEFENSES AND SECOND AMENDED COUNTERCLAIMS
 1                                                 TABLE OF AUTHORITIES
 2                                                                                                                                 Page
                                                                    Cases
 3
      Abaxis, Inc. v. Cepheid,
 4            No. 10-cv-02840-LHK, 2011 WL 1044396 (N.D. Cal. Mar. 22, 2011) .............................. 2

 5 Abaxis, Inc. v. Cepheid,
           No. 10-cv-02840-LHK, 2011 WL 3741501 (N.D. Cal. Aug. 25, 2011) ...... 3, 10, 13, 15, 16
 6
   Akzo v. U.S. Int’l Trade Comm’n,
 7         808 F.2d 1471 (Fed. Cir. 1986).......................................................................................... 19

 8 Ashcroft v. Iqbal,
           556 U.S. 662 (2009) ................................................................................................. 4, 10, 15
 9
   Breville Pty Ltd. v. Storebound LLC,
10         2013 WL 1758742 (N.D. Cal. Apr. 24, 2013) ................................................................. 2, 6

11 Cellectis S.A. v. Precision Biosciences,
           883 F. Supp. 2d 526 (D. Del. 2012) ................................................................................... 19
12
   Certainteed Gypsum, Inc. v. Pac. Coast Bldg. Prod., Inc.,
13         No. 19-CV-00802-LHK, 2021 WL 1405477 (N.D. Cal. Apr. 14, 2021)......................... 3, 9

14 Delano Farms Co. v. Cal. Table Grape Comm’n,
          655 F.3d 1337 (Fed. Cir. 2011).................................................................................... 1, 2, 6
15
   Diamond State Ins. Co. v. Marin Mountain Bikes, Inc.,
16        No. C 11–5193 CW, 2012 WL 6680259 (N.D. Cal. Dec. 21, 2012) ..................... 14, 15, 20

17 Exergen Corp. v. Wal-Mart Stores,
           575 F.3d 1312 (Fed. Cir. 2009)................................................................................... passim
18
   Fiskars, Inc. v. Hunt Mfg. Co.,
19         221 F.3d 1318 (Fed. Cir. 2000).......................................................................................... 19

20 Friends of the Earth v. Sanderson Farms, Inc.,
           Case No. 17-cv-03592-RS, 2018 WL 10613016 (N.D. Cal. 2018) ................... 8, 14, 15, 20
21
   Hebert v. Lisle Corp.,
22         99 F.3d 1109 (Fed. Cir. 1996).............................................................................................. 4

23 IBM Corp. v. Priceline Grp. Inc.,
          No. 15-137, 2017 WL 1349175 (D. Del. Apr. 10, 2017) ..................................................... 7
24
   Kearns v. Ford Motor Co.,
25        567 F.3d 1120 (9th Cir. 2009).............................................................................................. 3

26 Molins PLC v. Textron, Inc.,
          48 F.3d 1172 (Fed. Cir. 1995).............................................................................................. 4
27
   Norian Corp. v. Stryker Corp.,
28        363 F.3d 1321 (Fed. Cir. 2004).......................................................................................... 20

                                                              -iii-                Case No. 5:20-cv-08626-LHK-VKD
                            PLAINTIFFS’ MOTION TO DISMISS AFFIRMATIVE DEFENSES AND SECOND AMENDED COUNTERCLAIMS
 1 PageMelding, Inc. v. ESPN, Inc.,
           No. C 11-06263 WHA, 2012 WL 3877686 (N.D. Cal. Sept. 6, 2012) ................................ 4
 2
   Philips N. Am. LLC v. Garmin Int’l, Inc.,
 3         No. CV 19-06301-AB(KSX), 2020 WL 6064006 (C.D. Cal. Aug. 26, 2020)................... 10

 4 Senju Pharm. Co. v. Apotex, Inc.,
           921 F. Supp. 2d 297 (D. Del. 2013) ............................................................................. 11, 19
 5
   Silingo v. WellPoint, Inc.,
 6         904 F.3d 667 (9th Cir. 2018)................................................................................................ 3

 7 Takeda Pharm. Co. v. TWi Pharm., Inc.,
          87 F. Supp. 3d 1263 (N.D. Cal. 2015) ............................................................................... 19
 8
   Tessenderlo Kerley, Inc. v. Or-Cal, Inc.,
 9        No. C 11-04100 WHA, 2012 WL 1094324 (N.D. Cal. Mar. 29, 2012)............................... 4

10 Therasense, Inc. v. Becton, Dickinson & Co.,
           649 F.3d 1276 (Fed. Cir. 2011).................................................................................... 10, 16
11
   United States v. Lungwitz,
12         616 F.3d 993 (9th Cir. 2010)................................................................................................ 1

13 Warner Chilcott Co., LLC v. Amneal Pharm., LLC,
           No. 11-5989, 2013 WL 6627694 (D.N.J. Dec. 20, 2013) .................................................. 13
14
                                                     Rules and Regulations
15
   Fed. R. Civ. P. 9(b)............................................................................................................................ 3
16
   Fed. R. Civ. P. 12(b)(6) ..................................................................................................................... 3
17
   Fed. R. Civ. P. 12(f) .......................................................................................................................... 4
18
   Fed. R. Civ. P. 15 ...................................................................................................................... 4, 5, 6
19
   MPEP § 716.01(c) ........................................................................................................................... 19
20

21

22

23

24

25

26

27

28

                                                                -iv-                 Case No. 5:20-cv-08626-LHK-VKD
                              PLAINTIFFS’ MOTION TO DISMISS AFFIRMATIVE DEFENSES AND SECOND AMENDED COUNTERCLAIMS
 1                                           INTRODUCTION
 2          Defendant’s Second Amended Counterclaims fail to cure its inequitable conduct (“IC”)

 3 pleading deficiencies. Allegations of fraud, including IC, are subject to the heightened pleading

 4 requirements of Federal Rule of Civil Procedure 9(b). Exergen Corp. v. Wal-Mart Stores, 575 F.3d

 5 1312, 1328 (Fed. Cir. 2009). To survive a motion to dismiss, pleadings must “state with particularity

 6 the circumstances constituting fraud,” including “the who, what, when, where, and how of the

 7 misconduct charged.” United States v. Lungwitz, 616 F.3d 993, 998 (9th Cir. 2010).

 8          Recognizing that its original IC theories failed to satisfy the heightened pleading

 9 requirements of Rule 9(b), BL has amended its counterclaims in a futile attempt to survive a motion

10 to dismiss. But BL’s amendments are little more than cosmetic changes that do not rectify the

11 fundamental failings of its pleadings. For example, BL’s original counterclaims failed to adequately

12 plead the “who” of IC and instead largely accused the “applicant” of wrongdoing. For its second

13 amended counterclaims, BL attempted to “fix” its existing counterclaims by instead robotically

14 listing the names of inventors and every attorney of record in a misguided attempt to make its IC

15 grounds appear more facially palatable. But BL still has not pled any individual’s knowledge of the

16 specific allegedly material information. Indeed, over a year into this litigation and in possession of

17 all of the available laboratory notebooks of the inventors, BL notably has not adduced any actual

18 facts to plead but instead heavily relies on attorney argument and baseless conjecture that cannot
19 satisfy its pleading requirements.

20          Additionally, in violation of the Court’s July 1, 2021 Order that permitted BL to amend only

21 its existing IC claims, BL further pled several new grounds of IC in its second amended

22 counterclaims. Those new grounds are entirely based on public information that was available to

23 BL prior to its filing of its original IC claims and BL provides no explanation for their late addition.

24 In any event, BL’s new counterclaims contain the same pleading deficiencies and also fail to satisfy

25 the requirements of Rule 9(b).

26          BL fails to plead sufficient facts for the Court to “reasonably infer that a specific individual

27 both knew of invalidating information that was withheld from the PTO and withheld that

28 information with a specific intent to deceive the PTO.” Delano Farms Co. v. Cal. Table Grape

                                                       -1-                  Case No. 5:20-cv-08626-LHK-VKD
                     PLAINTIFFS’ MOTION TO DISMISS AFFIRMATIVE DEFENSES AND SECOND AMENDED COUNTERCLAIMS
 1 Comm’n, 655 F.3d 1337, 1350 (Fed. Cir. 2011).2 Additionally, in order to adequately plead IC, the

 2 claimant must “recite[] facts from which the court may reasonably infer that a specific individual

 3 both knew of invalidating information that was withheld from the PTO and withheld that

 4 information with a specific intent to deceive the PTO’” Breville Pty Ltd. V. Storebound LLC, 2013

 5 WL 1758742, at *4 (N.D. Cal. Apr. 24, 2013) (quoting Delano Farms , 655 F.3d at 1350).

 6          For its theories, BL fails to plead the “who,” “what,” and/or “how.” Therefore, the Court

 7 cannot, as a matter of law, infer the requisite intent to deceive.

 8                                            BACKGROUND
 9          On July 9, 2020, AbCellera filed a complaint for patent infringement in Delaware against

10 BL. AbCellera subsequently filed two additional patent infringement actions against BL in

11 Delaware. See 20-cv-08624, Dkt. 38 (describing the three cases with relation in this District). In the

12 Delaware actions, BL asserted substantively identical IC counterclaims and affirmative defenses

13 against all asserted patents across the Delaware Actions. See Case No. 20-cv08627, Dkt. 27; Case

14 No. 20-cv-08626, Dkt. 27; and Case No. 20-cv-08624, Dkt. 18. AbCellera moved to dismiss and to

15 strike BL’s IC allegations in the Delaware Actions under Rules 12(b)(6) and 12(f) because they

16 failed to meet the stringent pleading requirements. Dkt. 31.

17          On December 7, 2020, after a contested motion and over AbCellera’s objection, the

18 Delaware court transferred all three cases to this District, one of which was assigned to this Court.
19 Dkt. 35. In connection with the transfer, the pending motions to dismiss and to strike BL’s IC

20 allegations were administratively terminated with leave for AbCellera to refile within 21 days after

21 the actions docketed in the N.D. Cal., which AbCellera did on December 28, 2020. Dkt. 44.

22          On July 1, 2021, the Court granted BL permission to amend its counterclaims and denied as

23

24      2
            Because both an affirmative defense and a counterclaim asserting inequitable conduct must
25   meet the particularity requirements dictated by Rule 9(b), BL’s counterclaims and affirmative
     defenses “for inequitable conduct rise or fall together.” Senju Pharm. Co. v. Apotex, Inc., 921 F.
26   Supp. 2d 297, 306 (D. Del. 2013); see also Abaxis, Inc. v. Cepheid, No. 10-cv-02840-LHK, 2011
     WL 1044396, at *8 (N.D. Cal. Mar. 22, 2011) (“Abaxis I”) (Koh, J.) (finding that defendant’s
27   inequitable conduct allegations were “inadequate” and dismissing both its inequitable conduct
28   counterclaim and affirmative defense).


                                                       -2-                  Case No. 5:20-cv-08626-LHK-VKD
                     PLAINTIFFS’ MOTION TO DISMISS AFFIRMATIVE DEFENSES AND SECOND AMENDED COUNTERCLAIMS
 1 moot AbCellera’s motion to dismiss and strike BL’s IC allegations. Dkt. 74. The Court stated that

 2 “Plaintiffs may file another motion to dismiss once Defendant files second amended pleadings or

 3 the deadline for amendment has passed. The Court cautions Defendant that deficient counterclaims

 4 and affirmative defenses will be dismissed with prejudice if, on review of the merits, the Court finds

 5 that Defendant’s second amended pleadings have failed to cure the deficiencies identified in this

 6 Order and in Plaintiffs’ instant motion to dismiss, ECF No. 40.” Dkt. 74 at 12. The Court also

 7 cautioned Berkeley that “Defendant may not add new affirmative defenses, counterclaims, or parties

 8 without a stipulation or leave of the Court.” Id.

 9           On July 22, 2021, BL filed an answer and second amended counterclaims, which contained

10 several new grounds of inequitable conduct in contravention of the Court’s July 1, 2021 Order and

11 also failed to substantively amend its existing grounds of IC with the requisite specificity required

12 by Fed. R. Civ. P. 9(b). Dkt. 75.

13                                           LEGAL STANDARD
14           Rule 12(b)(6) permits a party to move to dismiss for failure to state a claim upon which relief

15 can be granted. See Fed. R. Civ. P. 12(b)(6). Allegations of fraud are subject to the heightened

16 pleading requirements of Fed. R. Civ. P. 9(b). Kearns v. Ford Motor Co., 567 F.3d 1120, 1124 (9th

17 Cir. 2009); Abaxis, Inc. v. Cepheid, No. 10-cv-02840-LHK, 2011 WL 3741501, at *3 (N.D. Cal.

18 Aug. 25, 2011) (“Abaxis II”) (Koh, J.) (applying Rule 9(b) standard to inequitable conduct);
19 Certainteed Gypsum, Inc. v. Pac. Coast Bldg. Prod., Inc., No. 19-CV-00802-LHK, 2021 WL

20 1405477, at *6-10 (N.D. Cal. Apr. 14, 2021) (Koh, J.). Under Rule 9(b), a plaintiff must “state with

21 particularity the circumstances constituting fraud or mistake.” Fed. R. Civ. P. 9(b). This heightened

22 pleading standard was meant to give a party “notice of the particular misconduct which is alleged

23 to constitute the fraud charged so that they can defend against the charge and not just deny that they

24 have done anything wrong.” Silingo v. WellPoint, Inc., 904 F.3d 667, 677 (9th Cir. 2018).3

25           “A motion to dismiss a counterclaim brought pursuant to FRCP 12(b)(6) is evaluated under

26 the same standard as a motion to dismiss a plaintiff’s complaint.” Tessenderlo Kerley, Inc. v. Or-

27

28      3
            All internal citations and quotations omitted, unless otherwise noted.
                                                        -3-                  Case No. 5:20-cv-08626-LHK-VKD
                      PLAINTIFFS’ MOTION TO DISMISS AFFIRMATIVE DEFENSES AND SECOND AMENDED COUNTERCLAIMS
 1 Cal, Inc., No. C 11-04100 WHA, 2012 WL 1094324, at *2 (N.D. Cal. Mar. 29, 2012). To survive a

 2 motion to dismiss, “a complaint must contain sufficient factual matter, accepted as true, to state a

 3 claim to relief that is plausible on its face.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). This

 4 “demands more than an unadorned, the-defendant-unlawfully-harmed-me accusation,” and “a

 5 formulaic recitation of the elements of a cause of action will not do.” Ashcroft 556 U.S. at 678.

 6 “Where a complaint pleads facts that are merely consistent with a defendant’s liability, it stops short

 7 of the line between possibility and plausibility of entitlement to relief.” Id.

 8          Rule 12(f) permits a court to “strike from a pleading an insufficient defense or any redundant,

 9 immaterial, impertinent, or scandalous matter.” Fed. R. Civ. P. 12(f). “Within this district . . . there

10 is widespread agreement that” “Iqbal and Twombly apply to affirmative defenses.” PageMelding,

11 Inc. v. ESPN, Inc., No. C 11-06263 WHA, 2012 WL 3877686, at *1 (N.D. Cal. Sept. 6, 2012)

12 (collecting cases).

13          A pleading alleging inequitable conduct must satisfy the particularity requirements of Rule

14 9(b) by setting forth the “who, what, when, where, and how” of the material misrepresentation or

15 omission. Exergen Corp., 575 F.3d at 1328. “A pleading that simply avers the substantive elements

16 of inequitable conduct, without setting forth the particularized factual bases for the allegation, does

17 not satisfy Rule 9(b).” Id. at 1326-27. Although Rule 9(b) permits general averments of malice,

18 intent, knowledge, and other conditions of the mind, the pleading must allege sufficient underlying
19 facts to support a reasonable inference that the party acted with the requisite state of mind. Id. at

20 1327. “The relevant ‘conditions of mind’ for inequitable conduct include: (1) knowledge of . . . the

21 falsity of the material misrepresentation, and (2) specific intent to deceive the PTO.” Id. (citing

22 Hebert v. Lisle Corp., 99 F.3d 1109, 1116 (Fed. Cir. 1996); Molins PLC v. Textron, Inc., 48 F.3d

23 1172, 1181 (Fed. Cir. 1995)).

24                                              ARGUMENT
25          For the reasons discussed below, BL’s IC claims should be dismissed and stricken because

26 (1) BL’s new grounds for IC violate this Court’s Order and Fed. R. Civ. P. 15 and (2) because BL’s

27 amended pleadings fail to meet the stringent pleading standards required for such allegations.

28

                                                       -4-                  Case No. 5:20-cv-08626-LHK-VKD
                     PLAINTIFFS’ MOTION TO DISMISS AFFIRMATIVE DEFENSES AND SECOND AMENDED COUNTERCLAIMS
 1 I.       BL’S NEW GROUNDS OF INEQUITABLE CONDUCT VIOLATE THIS COURT’S
            ORDER AND FED. R. CIV. P. 15
 2
            In violation of this Court’s July 1, 2021 Order and Fed. R. Civ. P. 15, BL improperly added
 3
     new grounds of unenforceability that were not previously raised in its motion to amend its answer
 4
     and counterclaims. Specifically, BL now for the first time asserts the following new claims that:
 5
                1) the ’812 patent family is unenforceable based on the alleged intentional withholding
 6                 of 4 new references: U.S. Pat. No. 7,776,553 (“Love 2”); Love, J. C. et al., Nature
                   Biotechnology 24(6), 703-707 (2006) (“Love 3”); Love, K. R. et al., Biotechnology
 7                 and Bioengineering 106(2), 319-325 (2010) (“Love 4”); and the ’936 patent
 8                 specification (see id. ¶¶ 182-234); and

 9              2) several patents from the ’408 patent family are unenforceable based on the alleged
                   intentional withholding of “the ’812 patent family” and the Hansen 2010 reference
10                 (see Dkt. 75 ¶¶ 107-146).
11 These new claims / references were not part of BL’s original amended answers nor included as

12 part of its motion to amend to add the unfair competition counterclaims.

13          This Court’s July 1, 2021 Order expressly stated that “Defendant may not add new
14 affirmative defenses, counterclaims, or parties without a stipulation or leave of the Court.” Dkt. 74

15 at 12 (emphasis added). Rather, the Court permitted BL only to fix its current pleadings to “cure the

16 deficiencies” that had been identified in the Order as well as in AbCellera’s motions to dismiss. Id.

17 (“[D]eficient counterclaims and affirmative defenses will be dismissed with prejudice if, on review

18 of the merits, the Court finds that Defendant’s second amended pleadings have failed to cure the
19 deficiencies identified in this Order and in Plaintiffs’ instant motion to dismiss.”) (emphasis added).

20 BL’s two new groups of claims do not cure any “identified deficiencies”; rather, they are new,

21 independent grounds of alleged inequitable conduct.

22          BL will no doubt argue that these two categories of references are not “new counterclaims”
23 and therefore do not violate the Court’s Order. BL’s interpretation is form over substance. Grafting

24 brand new grounds of inequitable conduct into its pleadings is exactly what the Court admonished

25 BL not to do. Indeed, in its opposition to AbCellera’s original motion to dismiss, BL admitted that

26 each claim of inequitable conduct allegations were independent and distinct grounds for

27 unenforceability. See Dkt. 46 at 2 (“BLI pled multiple grounds of inequitable conduct, each of which

28 satisfied these requirements and which were presented in its counterclaims and defenses in three

                                                       -5-                  Case No. 5:20-cv-08626-LHK-VKD
                     PLAINTIFFS’ MOTION TO DISMISS AFFIRMATIVE DEFENSES AND SECOND AMENDED COUNTERCLAIMS
 1 groups . . . .”). Regardless, whether it is formally a new counterclaim or not, these additions are not

 2 in line with the Court’s directive in its July 1 Order. If BL wanted to include these arguments, it

 3 should have done so pursuant to Fed. R. Civ. P. 15 and this Court’s Order, by seeking either a

 4 stipulation from AbCellera or leave of the Court to make these additional amendments to its

 5 Answers and Counterclaims. BL did neither.

 6          Accordingly, AbCellera requests that these new counterclaims be stricken and dismissed

 7 from the case with prejudice.

 8 II.      BL FAILS TO ADEQUATELY PLEAD ANY INEQUITABLE CONDUCT CLAIMS
 9          BL’s allegations fail to meet the stringent pleading standard for IC set forth in Exergen in

10 that they fail to identify the “specific who, what, when, where, and how of the material

11 misrepresentation or omission committed before the PTO.” 575 F.3d at 1328. Additionally, to

12 adequately plead inequitable conduct, the claimant must “recite[] facts from which the court may

13 reasonably infer that a specific individual both knew of invalidating information that was withheld

14 from the PTO and withheld that information with a specific intent to deceive the PTO.” Breville Pty

15 Ltd. v. Storebound LLC, 2013 WL 1758742, at *4 (N.D. Cal. Apr. 24, 2013) (quoting Delano Farms

16 Co., 655 F.3d at 1350).

17          For purposes of this motion, Defendant’s IC allegations fall into six groups:

18                 the patents in the ’812 patent family are allegedly unenforceable based on the
                    alleged withholding of four references, Yasuda, Nassef, Gómes-Sjöberg, and Lee;
19
                   the patents in the ’812 patent family are allegedly unenforceable based on the
20                  alleged withholding of the Daridon reference;

21                 the patents in the ’812 patent family are allegedly unenforceable based on the
                    alleged withholding of the Love references;
22
                   the patents in the ’408 patent family are allegedly unenforceable based on the
23                  alleged withholding of the Balagadde reference;

24                 the patents in the ’408 patent family are allegedly unenforceable based on an
                    alleged misrepresentation regarding the Daridon reference; and
25
                   the patents in the ’408 patent family are allegedly unenforceable based on an
26                  alleged withholding regarding the ’812 patent family and the Hansen 2010
                    reference.
27

28

                                                       -6-                  Case No. 5:20-cv-08626-LHK-VKD
                     PLAINTIFFS’ MOTION TO DISMISS AFFIRMATIVE DEFENSES AND SECOND AMENDED COUNTERCLAIMS
 1          As set forth below, BL fails to adequately plead that any specific individual: (1) knew of the

 2 withheld allegedly material information4 or the falsity of the material representation; and

 3 (2) withheld or misrepresented this information with a specific intent to deceive the PTO. Because

 4 BL fails to allege the specifics of the purported IC—i.e., the “who,” “what,” and/or “how,” the Court

 5 cannot, as a matter of law, infer the requisite intent to deceive the PTO. Accordingly, BL’s IC

 6 defenses and counterclaims fail and should be dismissed/stricken.5

 7          A.      BL Fails To Plead With The Requisite Particularity That The ’812 Patent
                    Family Is Unenforceable Based On The Alleged Withholding Of Yasuda,
 8                  Nassef, Gómez-Sjöberg, And Lee
 9          BL fails to plead the requisite “who” or “how”/“why” for these alleged theories of IC based

10 on Yasuda, Nassef, Gómez-Sjöberg, and Lee. As explained above, the law is clear that deceptive

11 intent cannot be inferred if the pleading is silent as to “who” allegedly deceived the PTO or as to

12 “how” the omission is material and not cumulative to the art already of record. Exergen, 575 F.3d

13 at 1328-29 (intent requires that “a specific individual . . . withheld or misrepresented this

14 information with a specific intent to deceive the PTO.”).

15                  1.      BL Fails To Adequately Plead The “Who” Requirement

16          BL’s amended pleadings do little more than change their prior vague references to

17 “Applicant or its counsel” to names cobbled together from the prosecution history of the ’812 patent

18 family without any substantive basis. BL does not allege any actual facts that attribute knowledge
19
        4
             AbCellera disagrees with BL’s allegations of “materiality” of each of the references, but that
20
     is beyond the scope of the instant motion. Notably, in light of BL’s allegations and out of an
21   abundance of caution, AbCellera submitted each of BL’s allegedly withheld references and alleged
     misrepresentations to the Patent Office in currently pending applications. In the pending application
22   from the ’408 patent family, the Patent Office considered Balagadde as well the alleged
     misrepresentations concerning Daridon, found them not to be material, and issued the application
23   as U.S. Patent No. 11,072,772 on July 27, 2021. In the pending application from the ’812 patent
24   family, the Patent Office considered Love, Yasuda, Nassef, Gómez-Sjöberg, Lee, and Daridon. See
     Dkt. 75-1 at ¶ 211. The Patent Office did not issue any rejections over Yasuda, Nassef, Gómez-
25   Sjöberg, Lee, or Daridon meaning that it did not find any of them material to the patentability of the
     application. Id at ¶¶ 211-214.
26
       5
          If the Court finds that any one of BL’s IC allegations are sufficiently pled, it should
27 nevertheless dismiss the remaining insufficiently pled IC theories. IBM Corp. v. Priceline Grp. Inc.,

28 No. 15-137, 2017 WL 1349175, at *6-8 (D. Del. Apr. 10, 2017) (Burke, M.J.) (addressing each
   disparate IC theory, despite the fact that they were all lumped together).
                                                        -7-                  Case No. 5:20-cv-08626-LHK-VKD
                      PLAINTIFFS’ MOTION TO DISMISS AFFIRMATIVE DEFENSES AND SECOND AMENDED COUNTERCLAIMS
 1 of the alleged material information to the newly-named individuals. See, e.g., Dkt. 75 ¶ 248

 2 (Yasuda); ¶ 269 (Nassef); ¶ 171 (Gómez-Sjöberg); and ¶ 306 (Lee). For example, for Dr. Thomas

 3 Cawley, BL simply alleges “On information and belief, Dr. Cawley read the prosecution histories

 4 of the prior applications in the ’408 patent family, as any prudent patent prosecutor would do when

 5 taking over prosecution of whole families of patents, and understood [the] disclosure.” See, e.g.,

 6 Dkt.75 ¶ 246 (Yasuda); and ¶ 267 (Nassef). However, this is pure speculation. See Friends of the

 7 Earth v. Sanderson Farms, Inc., Case No. 17-cv-03592-RS, 2018 WL 10613016, at *3 (N.D. Cal.

 8 2018) (“Moreover, where the bulk of Plaintiffs’ allegations are qualified with the phrase “on

 9 information and belief,” [it] creates the inference that Plaintiffs likely lack knowledge of underlying

10 facts to support the assertion, and are instead engaging in speculation to an undue degree. Plaintiffs

11 may not assert general, unsubstantiated fraud charges as a pretext for the discovery of unknown

12 wrongs.”) (internal citations omitted).

13          For Mr. Rubin6 as well as other named individuals, BL alleges that their participation in the

14 prosecution of the ’408 patent family where these references were discussed somehow provided

15 them with the knowledge of the specific material information. See, e.g., Dkt. 75 ¶¶ 243-244

16 (Yasuda); ¶¶ 260, 265-266 (Nassef); ¶ 304 (Lee). For example, for Nassef, BL alleges that “Mr.

17 Rubin could not have failed to see [Figure 1A] when he reviewed Nassef to respond to the December

18 14, 2018 rejection in the prosecution of the ’936 patent. Any person having any familiarity with any
19 of the ’812 family of patents would have immediately understood the pertinence of Nassef Figure

20 1A to the claims.” Id. ¶ 260. Again, this is purely speculative and BL has not provided any basis for

21 this alleged conclusion.

22          BL also attempts to attribute knowledge of the alleged material information for Gómez-

23 Sjöberg and Lee by pointing to the fact that these references are cited in inventor publications or in

24 the specification of the ’408 patent family. See, e.g., id. ¶¶ 281-283 (Gómez-Sjöberg), ¶¶ 302-304

25 (Lee). However, the “who” must be someone who specifically knew of the particular information

26
      6
         Michael Rubin, one of the attorneys involved in the prosecution of the patents-in-suit, features
27 prominently in BL’s IC pleadings as a focus of BL’s baseless attorney arguments of wrongdoing.

28 BL likely focuses its baseless aspersions and attorney argument on Mr. Rubin because he recently
   passed away and is unable to defend himself.
                                                       -8-                  Case No. 5:20-cv-08626-LHK-VKD
                     PLAINTIFFS’ MOTION TO DISMISS AFFIRMATIVE DEFENSES AND SECOND AMENDED COUNTERCLAIMS
 1 in the references alleged to be material and who deliberately decided to withhold that knowledge.

 2 See Exergen, 575 F.3d. at 1330 (“[O]ne cannot assume that an individual, who generally knew that

 3 a reference existed, also knew of the specific material information contained in that reference.”);

 4 FMC Corp., 835 F.2d at 1415 (requiring actual knowledge of the existence of the information

 5 alleged to be material).

 6                  2.     BL Fails To Adequately Plead The “How”/“Why” Requirement

 7          BL’s pleadings also fail to satisfy the “how”/“why” requirement, namely, the explanation of

 8 how the omission is material and not cumulative to the art already of record. This requirement is not

 9 satisfied when the pleading “does not identify the particular claim limitations, or combination of

10 claim limitations, that are supposedly absent from the information of record.” See Exergen, 575 F.3d

11 at 1329. As the Federal Circuit explained, “[s]uch allegations are necessary to explain both ‘why’

12 the withheld information is material and not cumulative, and ‘how’ an examiner would have used

13 this information in assessing the patentability of the claims.” Id. at 1329-30; Certainteed 2021 WL

14 1405477, at *8 (finding a failure to plead how “an examiner would have used [the withheld]

15 information in assessing the patentability of the claims … is fatal to the adequacy of [the] pleading

16 of inequitable conduct”).

17          For each of the four references, BL makes the identical conclusory pleadings:

18                  [The reference’s] teachings . . . are material prior art to the claims of
                    the patents in the ’812 patent family. Dkt. 75 ¶¶ 238, 256, 276, and
19                  294.
20                  For each independent claim in the ’812 patent family, [the reference]
21                  discloses or suggests the step of that claim that the Examiner stated
                    was absent from the prior art when stating the reason for allowance
22                  of the claim. Id. ¶¶ 247, 268, 286, and 305.

23 These allegations fail to plead any facts, let alone with the requisite particularity, regarding how

24 any of the references are material to specific claims and not cumulative to the art of record. BL

25 accordingly fails to sufficiently plead the “how” (and “why”) requirement.

26                  3.     BL Fails To Adequately Plead Intent
27          Because BL does not set forth “who” allegedly committed the inequitable conduct with
28 respect to these references, the Court cannot assess whether any specific individual acted with the

                                                       -9-                  Case No. 5:20-cv-08626-LHK-VKD
                     PLAINTIFFS’ MOTION TO DISMISS AFFIRMATIVE DEFENSES AND SECOND AMENDED COUNTERCLAIMS
 1 requisite deceptive intent. And the pleading contains no other particularized allegation from which

 2 the Court can infer deceptive intent. Instead, BL’s “intent” allegation for all four references, is the

 3 following conclusory, boilerplate recitation:

 4                   The failure to cite [the prior art references] during prosecution of any
                     of the asserted patents in the ’812 patent family was a material
 5                   omission and/or misrepresentation to the Patent Office, and a failure
                     to comply with the duty of candor and good faith. Upon information
 6
                     and belief, [Applicant’s and its counsel’s] failure to disclose this
 7                   prior art reference was intentional, and with the intent to deceive the
                     Patent Office.
 8
     Dkt. 75 ¶¶ 250; 271; 289 308 (emphasis added). Merely stating there was an intent to deceive the
 9
     PTO, without supporting facts, does not make it so. Ashcroft, 556 U.S. at 678 (“a formulaic
10
     recitation of the elements of a cause of action will not do.”). Instead, BL’s IC claims must fail
11
     because its pleadings do not provide the necessary information for the Court “to reasonably infer
12
     that any specific individual both knew of the invalidating information and had a specific intent to
13
     deceive the PTO.” Abaxis II, 2011 WL 3741501, at *4. Even if BL adequately alleged that (1) a
14
     specific individual knew of a reference, (2) should have known of its materiality, and (3) decided
15
     not to submit it to the PTO—and it did not—more is required to prove “specific intent to deceive.”
16
     See Therasense, Inc. v. Becton, Dickinson & Co., 649 F.3d 1276, 1290 (Fed. Cir. 2011); see also
17
     Abaxis II, 2011 WL 3741501, at *6 (applying Therasense and dismissing inequitable conduct
18
     counterclaim and affirmative defense for failure to adequately plead specific intent). BL’s
19
     pleading falls far short of that standard.
20
             Moreover, to the extent that BL argues that the prosecuting attorneys must have known of
21
     the references because they were cited during prosecution of the ’408 patent family, mere knowledge
22
     is insufficient to infer an intent to deceive. See Philips N. Am. LLC v. Garmin Int’l, Inc., No. CV
23
     19-06301-AB (KSX), 2020 WL 6064006, at *4 (C.D. Cal. Aug. 26, 2020) (“Courts have
24
     consistently held that allegations that an applicant disclosed a reference during prosecution of one
25
     application, and not another, do not meet the threshold level of deceptive intent.”). This is especially
26
     true here because there is no allegation that any particular individual knew of the particular claim
27
     elements that BL asserts were disclosed in said references.
28

                                                       -10-                  Case No. 5:20-cv-08626-LHK-VKD
                      PLAINTIFFS’ MOTION TO DISMISS AFFIRMATIVE DEFENSES AND SECOND AMENDED COUNTERCLAIMS
 1          By failing to plead the requisite “who” or “how,” and therefore the deceptive intent, with the

 2 requisite particularity, BL fails to properly state a claim. See Senju, 921 F. Supp. 2d at 307 (failure

 3 to plead even one of “who, what, when, where, and how,” with particularity is fatal under Rule

 4 9(b)); see also Exergen, 575 F.3d at 1330 (same). BL’s inadequately pled theories that the ’812

 5 patent family is unenforceable based on the alleged withholding of each of Yasuda, Nassef, Gómez-

 6 Sjöberg, and Lee are therefore insufficient.

 7          B.      BL Fails To Plead With The Requisite Particularity That The ’812 Patent
                    Family Is Unenforceable Based On The Alleged Withholding Of Daridon
 8
            BL also fails to plead the requisite “who” or “how”/“why” and, therefore, fails to plead
 9
     deceptive intent for the alleged withholding of the Daridon reference.
10
                    1.     BL Fails To Adequately Plead The “Who” Requirement
11
            BL again fails to satisfy the “who” requirement. It asserts that two of the attorneys involved
12
     in prosecution of certain patents in the ’812 patent family, Dr. Cawley and Mr. Rubin, and the
13
     inventor Carl Hansen were aware of the Daridon reference merely because it was cited and discussed
14
     in the prosecution of the ’408 patent family. See Dkt. 75 ¶¶ 160-165. Even accepting these
15
     allegations as true, BL’s pleading fails. Under Exergen, pleading general knowledge of a reference
16
     is insufficient. Instead, the “who” must be someone who “both knew of the material information
17
     and deliberately withheld or misrepresented it.” See 575 F.3d at 1329-1330 (emphasis added); FMC
18
     Corp., 835 F.2d at 1415 (requiring actual knowledge of the existence of the information alleged to
19
     be material). For Dr. Hansen, BL has at best alleged that Dr. Hansen attended an examiner interview
20
     where Daridon may have been discussed. Dkt. 75 ¶¶ 163-164. However, there is no indication that
21
     the alleged specific material information from the 148 pages of Daridon was specifically discussed.
22
     For Dr. Cawley, BL simply states “on information and belief” that as a “prudent patent prosecutor”
23
     he would have “read the prosecution histories of the prior applications in the ’408 patent family”
24
     and “understood Daridon’s disclosure.” Id. ¶ 165. This, however, is pure attorney speculation. For
25
     Mr. Rubin, BL has not alleged any more than that Mr. Rubin must have reviewed the Daridon
26
     reference in full and knew of the material information because he submitted responses in the ’408
27
     patent prosecution. Id. ¶¶ 160-161. This is insufficient attorney argument. BL has not pled facts
28

                                                      -11-                  Case No. 5:20-cv-08626-LHK-VKD
                     PLAINTIFFS’ MOTION TO DISMISS AFFIRMATIVE DEFENSES AND SECOND AMENDED COUNTERCLAIMS
 1 showing that any of Mr. Rubin, Dr. Cawley or Dr. Hansen knew of the material information and

 2 deliberately withheld it.

 3          BL’s failure to plead that the accused individuals knew of the specific alleged material

 4 information is the same problem addressed in Exergen:

 5                  [The] pleading does not contain specific factual allegations to show
                    that the individual who had previously cited the [reference] knew of
 6                  the specific information that is alleged to be material . . . and then
                    decided to deliberately withhold it from the relevant examiner. In the
 7
                    absence of such allegations, the district court was correct not to draw
 8                  any permissive inference of deceptive intent with regard to the . . .
                    patent, lest inequitable conduct devolve into “a magic incantation to
 9                  be asserted against every patentee” and its “allegation established
                    upon a mere showing that art or information having some degree of
10                  materiality was not disclosed.”
11 575 F.3d at 1331. General knowledge of a reference, by itself, is insufficient because “[a] reference

12 may be many pages long, and its various teachings may be relevant to different applications for

13 different reasons.” Id. at 1330. The failure to allege that any particular individual was specifically

14 aware of the particular teachings in the 148 pages of Daridon is fatal to its allegations.

15                  2.      BL Fails To Adequately Plead The “How”/“Why” Requirement
16          BL’s pleading fails to satisfy the “how”/“why” requirement. As with each reference
17 discussed above in Section A, BL makes the identical conclusory pleadings for Daridon:

18               Daridon’s teachings . . . are material prior art to the claims of the
19                  patents in the ’812 patent family. Dkt. 75 ¶ 151.

20                  For each independent claim in the asserted patents of the ’812 patent
                    family, Daridon discloses or suggests the step of that claim that the
21                  Examiner stated was absent from the prior art when stating the reason
                    for allowance of the claim. Id. ¶ 177.
22
     These allegations fail to plead any facts, let alone with particularity, regarding how any of the
23
     references are material to specific claims and not cumulative to the art of record. BL accordingly
24
     fails to sufficiently plead the “how” (and “why”) requirement.
25
                    3.      BL Fails To Adequately Plead Intent
26
            Here, BL, does not plead that either Dr. Cawley, Mr. Rubin or Dr. Hansen were aware of the
27
     alleged material information in Daridon (i.e., “who”) or “how” that alleged material information is
28

                                                       -12-                  Case No. 5:20-cv-08626-LHK-VKD
                      PLAINTIFFS’ MOTION TO DISMISS AFFIRMATIVE DEFENSES AND SECOND AMENDED COUNTERCLAIMS
 1 material and not cumulative to art of record. BL’s “intent” pleading for Daridon contains the same

 2 conclusory boilerplate language as discussed for the references discussed above in Section A:

 3                  The failure to cite Daridon during prosecution of any of the asserted
                    patents in the ’812 patent family was a material omission and/or
 4                  misrepresentation to the Patent Office, and a failure to comply with
                    the duty of candor and good faith. Upon information and belief, Carl
 5
                    Hansen’s, Michael Rubin’s, and Thomas Cawley, Jr.’s failure to
 6                  disclose this prior art was intentional, and with the intent to deceive
                    the Patent Office.
 7
     Dkt. 75 ¶ 180. But without alleging that any individual knew of the allegedly material information
 8
     in Daridon and deliberately withheld or misrepresented it, or how the information is material and
 9
     non-cumulative, the pleading is deficient. See Exergen, 575 F.3d at 1329.
10
            BL cannot simply declare in conclusory fashion, without facts, that there was an “intent to
11
     deceive the Patent Office.” Nor can BL ask this Court to infer that Dr. Hansen, Dr. Cawley, or Mr.
12
     Rubin intended to deceive the PTO merely because they allegedly knew of the Daridon reference in
13
     general. Instead, the pleading must “result in the single most reasonable inference being that the
14
     team decided to deliberately withhold [the reference] from the relevant examiner.” Garmin Int’l,
15
     Inc., 2020 WL 6064006, at *4; see also Warner Chilcott Co., LLC v. Amneal Pharm., LLC, No. 11-
16
     5989, 2013 WL 6627694, at *9 (D.N.J. Dec. 20, 2013) (pleading must “allege facts from which the
17
     Court may infer that [the person accused of inequitable conduct] was aware of the [reference’s]
18
     materiality or that he had the opportunity to disclose it and deliberately decided against it.”
19
     (emphasis added)); see also Abaxis II, 2011 WL 3741501 , at *5 (“[T]he mere fact that an applicant
20
     disclosed a reference during prosecution of one application, but did not disclose it during
21
     prosecution of a related application, is insufficient to meet the threshold level of deceptive intent
22
     required to support an allegation of inequitable conduct.”). Because BL’s pleadings contain no such
23
     factual allegations, there likewise are no allegations from which the Court may infer that these
24
     attorneys deliberately decided to withhold that knowledge.
25
            As such, the pleading is deficient and should be dismissed/stricken.
26

27

28

                                                      -13-                  Case No. 5:20-cv-08626-LHK-VKD
                     PLAINTIFFS’ MOTION TO DISMISS AFFIRMATIVE DEFENSES AND SECOND AMENDED COUNTERCLAIMS
 1          C.      BL Fails To Plead With The Requisite Particularity That The ’812 Patent
                    Family Is Unenforceable Based On The Alleged Withholding Of Several Love
 2                  References
 3          BL’s original inequitable conduct counterclaim was based on U.S. Published Patent

 4 Application 2011/0281764 (“Love”). But, as discussed above, BL’s current withholding argument

 5 is now also based on several Love references (Love 2-4) and the ’936 patent specification—all of

 6 which were available to BL prior to BL’s filing of its original counterclaims—which should be

 7 stricken for violating the Court’s Order and Rule 15. Dkt. 75 ¶¶ 182-234. In addition, BL still fails

 8 to plead the requisite “who” and, therefore, fails to plead deceptive intent for the alleged withholding

 9 of the Love references.

10                  1.     BL Fails To Adequately Plead The “Who” Requirement

11          BL now pleads that “AbCellera CEO Carl Hansen and his counsel Michael Rubin, Carol

12 Francis, and Thomas Cawley, Jr. knew the details of Prof. Love’s research, but did not disclose them

13 to the Examiner in any of the asserted patents in the ’812 patent family.” Dkt. 75 ¶ 185.

14          First, with respect to Dr. Hansen and the three attorneys, (Rubin, Francis, and Cawley), BL

15 pleads only general knowledge based on their submission of Love in the ’408 patent family

16 prosecution and on general references to Love 3 and Love 4 the ’936 patent specification. Dkt. 75

17 ¶¶ 186, 195-199. BL then presumes that all four individuals somehow have specific knowledge of

18 the allegedly material information in the Love references. Dkt. 75 ¶ 200. But BL’s pleading with
19 respect to knowledge of the allegedly specific material information is pure attorney argument and is

20 devoid of any citation showing knowledge by any of the four named individuals. Friends of the

21 Earth, 2018 WL 10613016, at *3; see also Diamond State Ins. Co. v. Marin Mountain Bikes, Inc.,

22 No. C 11–5193 CW, 2012 WL 6680259, at *15 (N.D. Cal. Dec. 21, 2012) (granting motion to

23 dismiss where defendant had “made only conclusory allegations, or allegations founded ‘upon

24 information and belief, without providing any factual basis upon which its ‘information and belief’

25 is based.”)

26          Second, with respect to Dr. Hansen only, BL pleads knowledge of Love based on a tortured

27 chain of suppositions. Specifically, BL argues that Dr. Hansen would have found a reference to

28 Love 3 buried at reference 14 in an over 200 page thesis by one of Dr. Hansen’s graduate students,

                                                      -14-                  Case No. 5:20-cv-08626-LHK-VKD
                     PLAINTIFFS’ MOTION TO DISMISS AFFIRMATIVE DEFENSES AND SECOND AMENDED COUNTERCLAIMS
 1 and then determine that the figures matched figures disclosed in Love. Dkt. 75 ¶¶ 201-203. Even

 2 leaving aside the supposition and attorney argument inherent in BL’s pleading, BL has failed to

 3 plead knowledge of the allegedly specific material information, much less any evidence of a

 4 deliberate decision to withhold that knowledge. Instead the “who” must be someone specific who

 5 knew of the particular information in the references alleged to be material to the claims and who

 6 deliberately decided to withhold that knowledge. See, e.g., Exergen. at 1330; FMC Corp., 835 F.2d

 7 at 1415.

 8          BL accordingly fails to sufficiently plead the “who” requirement.

 9                  2.      BL Fails To Adequately Plead Intent

10          Because BL does not set forth “who” allegedly committed the inequitable conduct with

11 respect to these references, the Court cannot assess whether any specific individual acted with the

12 requisite deceptive intent. BL makes two attempts to plead intent. First, with respect to all four

13 individuals, BL makes the following conclusory, boilerplate recitation:

14                  The failure to cite [the Love references] during prosecution of any of
                    the asserted patents in the ’812 patent family was a material omission
15                  and/or misrepresentation to the Patent Office, and a failure to comply
                    with the duty of candor and good faith. Upon information and belief,
16
                    Carl Hansen’s, Michael Rubin’s, Carol Francis’s, and Thomas
17                  Cawley, Jr.’s failure to disclose this prior art was intentional, and with
                    the intent to deceive the Patent Office.
18
     Dkt. 75 ¶ 233 (emphasis added). Merely stating there was an intent to deceive the PTO, without
19
     supporting facts, does not make it so. Ashcroft, 556 U.S. at 678. (“a formulaic recitation of the
20
     elements of a cause of action will not do.”).
21
            Second, with respect to Dr. Hansen, BL pleads that “Dr. Hansen was well aware of the threat
22
     that Love posed to his patent applications.” Dkt. 75 ¶ 201. This is nothing but baseless attorney
23
     argument. Friends of the Earth, 2018 WL 10613016, at *3; see also Diamond State Ins. Co., 2012
24
     WL 6680259, at *15. Notably, BL does not cite anything in support of this unsubstantiated
25
     statement. Accordingly, BL’s IC claims must fail because they do not permit the Court “to
26
     reasonably infer that any specific individual both knew of the invalidating information and had a
27
     specific intent to deceive the PTO.” Abaxis II, 2011 WL 3741501, at *4. Even if BL adequately
28

                                                       -15-                  Case No. 5:20-cv-08626-LHK-VKD
                      PLAINTIFFS’ MOTION TO DISMISS AFFIRMATIVE DEFENSES AND SECOND AMENDED COUNTERCLAIMS
 1 alleged that (1) a specific individual knew of a reference, (2) should have known of its materiality,

 2 and (3) decided not to submit it to the PTO—and it has not—more is required to prove “specific

 3 intent to deceive.” See Therasense, 649 F.3d at 1290; see also Abaxis II, 2011 WL 3741501, at *6.

 4 BL’s pleading—which does not even allege “who” deceived the PTO—falls far short of that

 5 standard.

 6          As such, the pleading is deficient and should be dismissed/stricken.

 7          D.      BL Fails To Plead With The Requisite Particularity That The ’408 Patent
                    Family Is Unenforceable Based On The Alleged Withholding Of Balagadde
 8
            BL fails to plead the requisite “who,” “what,” and “how” and, therefore, fails to plead
 9
     deceptive intent for the alleged withholding of the Balagadde reference.
10
                    1.      BL Fails To Adequately Plead The “Who” Requirement
11
            As with its other allegations, BL merely lists names of individuals involved in the
12
     prosecution of the ’408 patent family who allegedly had knowledge of the Balagadde reference. See
13
     Dkt. 75 ¶¶ 47-48. BL, however, does not plead that any of the listed individuals were aware of the
14
     specific information that BL alleges to be material in Balagadde. Specifically, BL generically pleads
15
     that “Balagadde was known to Dr. Hansen and Applicant’s counsel Carol Francis, Michael Rubin,
16
     and Thomas Cawley, Jr. during prosecution of the patents in the ’408 patent family.” See id. ¶ 48.
17
     BL attempts to attribute specific knowledge of “the alleged material information” in the 102 pages
18
     of Ballagadde to Dr. Hansen by stating that “Balagadde is Dr. Hansen’s own patent application.”
19
     Id. ¶ 57. This is not sufficient to establish awareness of the alleged material information. See
20
     Exergen, 575 F.3d. at 1330 (“A reference may be many pages long, and its various teachings may
21
     be relevant to different applications for different reasons.”). The “who” is not established solely by
22
     an applicant’s status as an inventor. BL does not allege any facts connecting any of the listed
23
     individuals to the specific material information nor demonstrating that they deliberately withheld
24
     the alleged material information. As explained above, mere general knowledge of a reference is not
25
     enough to satisfy the pleading requirement. BL’s failure to plead that the accused individuals knew
26
     of the specific material information is the same problem addressed in Exergen. See 575 F.3d at 1331.
27
     BL’s pleading fails for the same reason.
28

                                                       -16-                  Case No. 5:20-cv-08626-LHK-VKD
                      PLAINTIFFS’ MOTION TO DISMISS AFFIRMATIVE DEFENSES AND SECOND AMENDED COUNTERCLAIMS
 1                  2.     BL Fails to Adequately Plead The “What” Requirement

 2          To satisfy the “what” requirement, BL’s pleading must “identify which claims, and which

 3 limitations in those claims, the withheld references are relevant to.” Exergen, 575 F.3d at 1329. BL

 4 only vaguely asserts:

 5                  For each independent claim in the ’408 patent family, Balagadde
                    discloses or suggests the step of that claim that the Examiner stated
 6                  was absent from the prior art when stating the reason for allowance
                    of the claim.
 7

 8 Dkt. 75 ¶ 58. BL’s pleading, however, provides no pleading of any information, let alone with

 9 particularity, regarding “the step of that claim” for any patent in the ’408 patent family. This is

10 insufficient.

11                  3.     BL Fails To Adequately Plead The “How”/“Why” Requirement

12          BL’s pleading again fails to satisfy the “how”/“why” requirement. BL only vaguely asserts

13 that “Balagadde discloses or suggests the step of that claim that the Examiner stated was absent.”

14 Dkt. 75 ¶ 58. But BL does not allege any facts, let alone with particularity, regarding how Balagadde

15 is material to and specific claims or claim elements and not cumulative to the art of record. BL

16 accordingly also fails to sufficiently plead the “how” (and “why”) requirement.

17                  4.     BL Fails To Adequately Plead Intent

18          Any one of these deficiencies (i.e., the “who,” “what,” and “how”) in BL’s pleading leaves

19 the Court unable to infer the requisite intent. As explained above, under Exergen, a pleading of

20 inequitable conduct “must include sufficient allegations of underlying facts from which a court may

21 reasonably infer that a specific individual (1) knew of the withheld material information or of the

22 falsity of the material misrepresentation, and (2) withheld or misrepresented this information with a

23 specific intent to deceive the PTO.” See 575 F.3d at 1328-29. Here, BL’s discussion of intent with

24 respect to Balagadde is limited to the following two sentences:

25                  The failure to cite the Balagadde prior art reference during
                    prosecution of any of the asserted patents in the ’408 patent family
26                  was a material omission and/or misrepresentation to the Patent Office,
                    and a failure to comply with the duty of candor and good faith. Upon
27                  information and belief, Carl Hansen’s, Carol Francis’s, Michael
                    Rubin’s, and Thomas Cawley, Jr.’s failure to disclose this prior art
28                  was intentional, and with the intent to deceive the Patent Office.

                                                      -17-                  Case No. 5:20-cv-08626-LHK-VKD
                     PLAINTIFFS’ MOTION TO DISMISS AFFIRMATIVE DEFENSES AND SECOND AMENDED COUNTERCLAIMS
 1 Dkt. 75 ¶ 61. BL’s pleading is a mere repetition of the legal standard without providing any facts

 2 allegedly supporting a specific intent to mislead the PTO. This is insufficient.

 3          Additionally, to the extent that BL is arguing that intent can be inferred from the fact that

 4 Balagadde was disclosed in the prosecution of the ’812 patent family, that argument also fails under

 5 Exergen. As the Federal Circuit explained:

 6                  The mere fact that an applicant disclosed a reference during
                    prosecution of one application, but did not disclose it during
 7                  prosecution of a related application, is insufficient to meet the
                    threshold level of deceptive intent required to support an allegation of
 8
                    inequitable conduct.
 9
     575 F.3d at 1331. Accordingly, BL’s intent argument that individuals with a duty of candor were
10
     merely aware of Balagadde without a pleading of specific intent is similarly insufficient.
11
            As such, the pleading is deficient and should be dismissed/stricken.
12
            E.      BL Fails To Plead With The Requisite Particularity That The ’408 Patent
13                  Family Is Unenforceable Based On Alleged Misrepresentations Concerning
                    Daridon
14
            BL fails to plead the requisite “who” and “how,” and, therefore, fails to plead the requisite
15
     deceptive intent for the alleged misrepresentation of the Daridon reference.
16
                    1.     BL Fails To Adequately Plead The “Who” Requirement
17
            Although BL pleads that deceased prosecuting attorney Michael Rubin allegedly
18
     misrepresented Daridon (Dkt. 75 ¶ 66, 73), it fails to allege any facts that Mr. Rubin was aware of
19
     the particular information in Daridon that was allegedly contrary to his statement or that his
20
     statement was purportedly a misrepresentation. The only attempt made by BL to establish Mr.
21
     Rubin’s knowledge of Daridon is to state, without any basis, that Mr. Rubin must have read the
22
     entire 148-page disclosure since he responded to the Examiner’s office action. See id. ¶ 73.
23
     Moreover, BL’s own pleading suggests that it does not have any understanding as to “who”
24
     allegedly misrepresented Daridon to the Patent Office. BL states that “Whatever ‘Applicant’s
25
     representatives’ discussed regarding Daridon’s methods for recovering cells, they did not tell the
26
     whole truth. Either Mr. Rubin again knowingly misrepresented Daridon’s disclosure in the interview
27
     or knowingly allowed one of his clients or co-counsel to do so.” Id. ¶ 78. This is insufficient to
28
     establish the “who.” Exergen, 575 F.3d at 1330 (“[O]ne cannot assume that an individual, who
                                                      -18-                  Case No. 5:20-cv-08626-LHK-VKD
                     PLAINTIFFS’ MOTION TO DISMISS AFFIRMATIVE DEFENSES AND SECOND AMENDED COUNTERCLAIMS
 1 generally knew that a reference existed, also knew of the specific material information contained in

 2 that reference.”). And, this is fatal to BL’s pleading. See Senju Pharm., 921 F. Supp. 2d at 307

 3 (failure to plead even one of “who, what, when, where, and how,” with particularity is fatal under

 4 Rule 9(b)).

 5                  2.     BL Fails To Adequately Plead The “How”/“Why” Requirement

 6          Here, even assuming solely for purposes of this motion that Mr. Rubin’s statement regarding

 7 Daridon (Dkt. 75 ¶¶ 66, 73) was inaccurate, BL’s own pleading establishes that the Examiner was

 8 well aware of the Daridon reference. Specifically, BL admits that “Daridon was cited by the

 9 Examiner during prosecution of the application that issued as the ’408 patent.” Id. ¶ 65 (citing the

10 Examiner’s citation to specific figures in Daridon in a July 29, 2016 rejection). This is fatal to BL’s

11 claim. See Exergen, 575 F.3d at 1330.

12          “It is well established that ‘[a]n applicant cannot be guilty of inequitable conduct if the

13 reference was cited to the examiner, whether or not it was a ground of rejection by the examiner.’”

14 Takeda Pharm. Co. v. TWi Pharm., Inc., 87 F. Supp. 3d 1263, 1286 (N.D. Cal. 2015) (quoting

15 Fiskars, Inc. v. Hunt Mfg. Co., 221 F.3d 1318, 1327 (Fed. Cir. 2000)). This is because where the

16 Examiner has the allegedly material reference, he or she is “free to credit or discount [the

17 applicant’s] characterization of [the prior art] in view of their own readings.” Cellectis S.A. v.

18 Precision Biosciences, 883 F. Supp. 2d 526, 535 (D. Del. 2012) (citing MPEP § 716.01(c).); see
19 also Akzo v U.S. Int’l Trade Comm’n, 808 F.2d 1471, 1482 (Fed. Cir. 1986) (“The mere fact that

20 Du Pont attempted to distinguish the Blades process from the prior art does not constitute a material

21 omission or misrepresentation. The examiner was free to reach his own conclusion regarding the

22 Blades process based on the art in front of him.”). Here, it is undisputed that the Examiner was not

23 only aware of Daridon but specifically relied upon it during prosecution of the application that issued

24 as the ’408 patent to issue rejections. Mr. Rubin’s attempt to distinguish the reference cannot be a

25 material misrepresentation because the Examiner was free to reach his own conclusion based on the

26 art in front of him.

27

28

                                                      -19-                  Case No. 5:20-cv-08626-LHK-VKD
                     PLAINTIFFS’ MOTION TO DISMISS AFFIRMATIVE DEFENSES AND SECOND AMENDED COUNTERCLAIMS
 1                  3.      BL Fails To Adequately Plead Intent

 2          Based upon these failures, BL has failed to adequately plead intent. BL attempts to plead

 3 intent in two places:

 4          First, BL’s amended counterclaims adds in baseless attorney argument in an attempt to

 5 attribute intent to the deceased Mr. Rubin:

 6                 Mr. Rubin “withheld that information from the Examiner to take advantage of the
                    fact that the Examiner did not understand that the independent claims were not
 7                  patentable over Daridon”
 8                 “Mr. Rubin intentionally misled the Examiner by representing that Daridon did not
                    disclose a method of recovering a cell from an individual chamber of microfabricated
 9                  device.”
10                 “Mr. Rubin cancelled the two dependent claims to lead the Examiner away from
                    Daridon.”
11
                   “Upon information and belief, Mr. Rubin’s misrepresentations were intentional, and
12                  with the intent to deceive the Patent Office.”
13 Dkt. 75 ¶¶ 87, 102. (emphasis added). Each statement attempting to plead a sinister cast onto the

14 deceased Mr. Rubin’s actions is pure attorney argument with no basis in fact. Indeed, BL does not

15 cite anything in support of its speculation. Friends of the Earth, 2018 WL 10613016, at *3; see

16 also Diamond State Ins. Co., 2012 WL 6680259, at *15.

17          Second, BL pleads intent in conclusory fashion:
18                  Had the Examiner understood Daridon’s disclosure and not been
                    deceived, the claims would not have issued. On information and
19
                    belief, the statements were made with knowledge of their falsity.
20
     Dkt. 75 ¶ 99. As an initial matter, this general allegation fails to state a claim under Exergen. See
21
     575 F.3d at 1328-29 (Intent requires that “a specific individual . . . withheld or misrepresented this
22
     information with a specific intent to deceive the PTO.”). BL alleges no facts from which the Court
23
     can infer that Mr. Rubin’s alleged misstatement was made with “a specific intent to deceive the
24
     PTO.” Moreover, as discussed above, the Examiner fully considered the Daridon reference during
25
     prosecution. As a matter of law, the intent requirement is not met based on alleged erroneous
26
     statements where, as here, the Examiner had the reference and “its import had been ‘significantly
27
     and actively debated.’” Norian Corp. v. Stryker Corp., 363 F.3d 1321, 1331 (Fed. Cir. 2004).
28
            As such, the pleading is deficient and should be dismissed/stricken.
                                                       -20-                  Case No. 5:20-cv-08626-LHK-VKD
                      PLAINTIFFS’ MOTION TO DISMISS AFFIRMATIVE DEFENSES AND SECOND AMENDED COUNTERCLAIMS
 1          F.      BL Fails To Plead With The Requisite Particularity That Several Patents In
                    The ’408 Patent Family Are Unenforceable Based On Alleged Withholding of
 2                  the ’812 Patent Family and Hansen 2010
 3          BL’s new withholding argument based on “the ’812 Patent family” and Hansen 2010

 4 should be stricken for violating the Court’s Order and Rule 15 as discussed above. In addition, BL

 5 fails to plead the requisite “who,” “what,” and “how” and, therefore, fails to plead deceptive intent

 6 for the alleged withholding of the “the ’812 family” and Hansen 2010.

 7                  1.     BL Fails To Adequately Plead The “Who” Requirement

 8          As with its other allegations, BL merely lists names of individuals involved in the

 9 prosecution of the ’408 patent family who allegedly had knowledge of the “the ’812 family” and

10 Hansen 2010. See Dkt. 75 ¶¶ 132-133. Specifically, BL’s pleading of knowledge is the following

11 two sentences that, at best, plead only general knowledge of Hansen 2010 and “the ’812 family.”

12                  Dr. Hansen has full knowledge of the content of the Hansen 2010
                    article. . . . Dr. Hansen also has full knowledge of the content of the
13                  ’812 family . . . as do Applicant’s counsel Carol Francis, Michael
                    Rubin, and Thomas Cawley, Jr., who each filed at least one of the
14
                    applications in that family.
15
     Id. BL’s pleading with respect to Dr. Hansen is just that he is an author on Hansen 2010 and “the
16
     ’812 family” and therefore has general knowledge of both. This is insufficient as BL has failed to
17
     plead the “who” as it fails to show awareness of the specific allegedly material information. See
18
     Exergen, 575 F.3d. at 1330-31 (“A reference may be many pages long, and its various teachings
19
     may be relevant to different applications for different reasons.”). Even worse, BL’s pleading with
20
     respect to Carol Francis, Michael Rubin, and Thomas Cawley, Jr. is to copy the names of every
21
     attorney they could find in the prosecution history and then make a formulaic pleading of general
22
     knowledge. See Dkt. 75 ¶¶ 120, 121, 133-135, 138. Merely copying every attorney’s name, without
23
     some factual basis, does not satisfy the “who” pleading requirement.
24
            BL’s pleading also fails because it does not aver that anyone knew of the allegedly specific
25
     material information or that anyone deliberately decided to withhold that knowledge. See, e.g.,
26
     Exergen, 575 F.3d at 1330; FMC Corp., 835 F.2d at 1415. Thus BL’s pleading also fails because it
27
     does not aver knowledge of the specific information or any deliberate decision to withhold it.
28

                                                      -21-                  Case No. 5:20-cv-08626-LHK-VKD
                     PLAINTIFFS’ MOTION TO DISMISS AFFIRMATIVE DEFENSES AND SECOND AMENDED COUNTERCLAIMS
 1                  2.      BL Fails To Adequately Plead The “What” Requirement

 2          BL fails to plead the “what” requirement. To satisfy the “what” requirement, BL’s pleading

 3 must “identify which claims, and which limitations in those claims, the withheld references are

 4 relevant to.” Exergen, 575 F.3d at 1329.

 5          First, BL has failed to explain what it means by “the ’812 patent family.” While BL generally

 6 pleads that “the ’812 patent family is prior art to” patents in the ’408 patent family, this is pure

 7 attorney argument. BL does not explain what actual document or documents it is referring to as “the

 8 ’812 patent family” that are allegedly prior at to any patent in the ’408 patent family. Specifically,

 9 BL does not even try to plead that any document that it calls “the ’812 patent family” was publicly

10 available at a relevant date. This failure is fatal to BL’s pleading regarding “the ’812 patent family.”

11          Second, to satisfy the “what” requirement, BL’s pleading must “identify which claims, and

12 which limitations in those claims, the withheld references are relevant to.” Exergen, 575 F.3d at

13 1329. BL neither identifies the specific information in Hansen 2010 or “the ’812 family,” nor the

14 claims or claim limitations the references are relevant to. Instead, the BL only vaguely asserts:

15                  The ’812 family of patents and the Hansen 2010 article disclose,
                    among other things, capturing on beads the antibodies secreted by
16                  antibody-secreting cells in microfluidic chambers. The disclosures in
                    the ’812 family of patents and the Hansen 2010 article are material
17
                    prior art to at least some of the claims in the ’408 patent family.
18
     Dkt. 75 ¶ 136. BL’s pleading provides no pleading of any information, let alone with particularity,
19
     regarding “the step of that claim” for any patent in the ’408 patent family. This is insufficient.
20
                    3.      BL Fails To Adequately Plead The “How”/“Why” Requirement
21
            BL’s pleading again fails to satisfy the “how”/“why” requirement. This requirement is not
22
     satisfied when the pleading “does not identify the particular claim limitations, or combination of
23
     claim limitations, that are supposedly absent from the information of record.” See Exergen, 575 F.3d
24
     at 1329. As the Federal Circuit explained, “[s]uch allegations are necessary to explain both ‘why’
25
     the withheld information is material and not cumulative, and ‘how’ an examiner would have used
26
     this information in assessing the patentability of the claims.” Id. at 1329-30. Here, BL’s pleading is
27
     merely identical formulaic recitations of the requirement with no substance.
28

                                                       -22-                  Case No. 5:20-cv-08626-LHK-VKD
                      PLAINTIFFS’ MOTION TO DISMISS AFFIRMATIVE DEFENSES AND SECOND AMENDED COUNTERCLAIMS
 1                  Had the ’408 patent family Examiner been aware of the ’812 patent
                    family, at least some of the claims in the asserted patents of the ’408
 2                  patent family (including the ’936, ’018, and ’270 patents) and some
                    of the claims in U.S. Patent Application No. 16/897,782 would not
 3
                    have been allowed. Dkt 75 ¶ 141.
 4
                    Had the ’408 patent family Examiner been aware of the Hansen 2010
 5                  article, at least some of the claims in the asserted patents of the ’408
                    patent family (including the ’936, ’018, and ’270 patents) and some
 6                  of the claims in U.S. Patent Application No. 16/897,782 would not
                    have been allowed. Dkt 75 ¶ 142.
 7
     Nothing in BL’s pleading provides any identification of the particular claim limitations that are
 8

 9 supposedly absent from the information of record, why the withheld information is allegedly

10 material and not cumulative, and how the examiner would have allegedly used the withheld

11 information in assessing the patentability of the claims. Each of these failings is an independent

12 reason to dismiss BL’s pleading under the “how”/“why” requirement.
                  4.     BL Fails To Adequately Plead Intent
13
            Any one of these deficiencies (i.e., the “who,” “what,” and “how”/“why”) in BL’s pleading
14

15 leaves the Court unable to infer the requisite intent. As explained above, under Exergen, a pleading

16 of inequitable conduct “must include sufficient allegations of underlying facts from which a court

17 may reasonably infer that a specific individual (1) knew of the withheld material information or of

18 the falsity of the material misrepresentation, and (2) withheld or misrepresented this information
19 with a specific intent to deceive the PTO.” See 575 F.3d at 1328-29. Here, BL’s discussion of alleged

20 intent with respect to Hansen 2010 or “the ’812 family” is limited to the following two identical

21 formulaic recitations of the standard:
                  The failure to cite the ’812 patent family during prosecution of any of
22
                  the asserted patents in the ’408 patent family was a material omission
23                and/or misrepresentation to the Patent Office, and a failure to comply
                  with the duty of candor and good faith. Upon information and belief,
24                Carl Hansen’s, Carol Francis’s, Michael Rubin’s, and Thomas
                  Cawley, Jr.’s failure to disclose this prior art was intentional, and with
25                the intent to deceive the Patent Office. Dkt. 75 ¶ 144.
26
                    The failure to cite Hansen 2010 during prosecution of any of the
27                  asserted patents in the ’408 patent family was a material omission
                    and/or misrepresentation to the Patent Office, and a failure to comply
28                  with the duty of candor and good faith. Upon information and belief,

                                                       -23-                  Case No. 5:20-cv-08626-LHK-VKD
                      PLAINTIFFS’ MOTION TO DISMISS AFFIRMATIVE DEFENSES AND SECOND AMENDED COUNTERCLAIMS
 1                  Carl Hansen’s failure to disclose this prior art was intentional, and
                    with the intent to deceive the Patent Office. Dkt. 75 ¶ 145.
 2
     BL’s pleading is a mere repetition of the legal standard without providing any facts allegedly
 3
     supporting a specific intent to mislead the PTO. This is insufficient. Accordingly, BL’s intent
 4
     argument that individuals with a duty of candor were merely aware of Hansen 2010 or “the ’812
 5
     family” without a pleading of specific intent is similarly insufficient.
 6
            As such, the pleading is deficient and should be dismissed/stricken.
 7
                                               CONCLUSION
 8
            For the foregoing reasons, the Court should dismiss with prejudice and strike the Eighth
 9
     Affirmative Defense and Counterclaim Count III set forth in BL’s Answer and Second Amended
10
     Counterclaims (Dkt. 75).
11

12
     DATED: August 5, 2021                        QUINN EMANUEL URQUHART & SULLIVAN,
13                                                LLP
14
                                                    By /s/ Brian C. Cannon
15
                                                       QUINN EMANUEL URQUHART &
16                                                     SULLIVAN, LLP
                                                       Brian C. Cannon (Cal. Bar No. 193071)
17
                                                       briancannon@quinnemanuel.com
18                                                     Bingxue (Allison) Que (Cal. Bar No. 324044)
                                                       allisonque@quinnemanuel.com
19                                                     555 Twin Dolphin Drive, 5th Floor
                                                       Redwood Shores, California 94065-2129
20                                                     (650) 801-5055
21
                                                       Eric C. Stops (admitted pro hac vice)
22                                                     ericstops@quinnemanuel.com
                                                       F. Dominic Cerrito (admitted pro hac vice)
23                                                     nickcerrito@quinnemanuel.com
                                                       Angus Chen, Ph. D. (admitted pro hac vice)
24
                                                       anguschen@quinnemanuel.com
25                                                     Brian P. Biddinger (Cal. Bar No. 224604)
                                                       brianbiddinger@quinnemanuel.com
26                                                     Krista M. Rycroft (admitted pro hac vice)
                                                       kristarycroft@quinnemanuel.com
27                                                     Catherine T. Mattes (admitted pro hac vice)
28                                                     catherinemattes@quinnemanuel.com


                                                       -24-                  Case No. 5:20-cv-08626-LHK-VKD
                      PLAINTIFFS’ MOTION TO DISMISS AFFIRMATIVE DEFENSES AND SECOND AMENDED COUNTERCLAIMS
 1                                  Brian J. Forsatz, Ph.D. (admitted pro hac vice)
                                    brianforsatz@quinnemanuel.com
 2                                  51 Madison Avenue, 22nd Floor
                                    New York, NY 10010
 3
                                    (212) 849-7120
 4
                                    Nathan Sun (Cal. Bar No. 284782)
 5                                  nathansun@quinnemanuel.com
                                    50 California Street, 22nd Floor
 6                                  San Francisco, CA 94111
 7                                  (415) 875-6600

 8                                  Attorneys for Plaintiffs AbCellera Biologics Inc.
                                    and The University of British Columbia
 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28

                                      -25-                  Case No. 5:20-cv-08626-LHK-VKD
     PLAINTIFFS’ MOTION TO DISMISS AFFIRMATIVE DEFENSES AND SECOND AMENDED COUNTERCLAIMS
 1                                  CERTIFICATE OF SERVICE
 2         I hereby certify that on August 5, 2021 I caused a true and correct copy of the foregoing to

 3 be filed in this Court’s CM/ECF system, which will send notification of such filing to all parties

 4 who have appeared in this matter.

 5 DATED: August 5, 2021

 6                                              By /s/ Brian C. Cannon
                                                  Brian C. Cannon
 7

 8

 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28

                                                      -1-                  Case No. 5:20-cv-08626-LHK-VKD
                    PLAINTIFFS’ MOTION TO DISMISS AFFIRMATIVE DEFENSES AND SECOND AMENDED COUNTERCLAIMS
